Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The amendment filed 12/18/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “if iron cations and sulfates in the effluent are too low, additional iron cations and sulfates are added to the inflent entering the reverse osmosis membranes before raising the pH to insure sufficient iron cation concentration for selenium adsorption” in amended specification paragraph [0082] is not supported by the original disclosure. The original claim 5 recited “including adding iron cations and sulfates to the influent entering the reverse osmosis membrane before raising the pH to insure sufficient iron cation concentrations for selenium adsorption. However, neither the original claims nor the original specification recited addition of cations and sulfates if iron cations and sulfates in the effluent are too low (emphasis added).
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Objections
Claims 2-3 and 5-8 are objected to because of the following informalities: In claims 2 and 3, the limitation “A method for inhibition of scaling and disinfection according to claim 1” should be changed to “The method for inhibition of scaling and disinfection”.  In claims 5, 6 and 8, the limitations “A method for inhibition of scaling and The method for inhibition of scaling and disinfection according to claim 4”. In claim 7, the limitation “A method for inhibition of scaling and disinfection according to claim 6” should be changed to “The method for inhibition of scaling and disinfection according to claim 6”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0243665 (hereinafter referred as “Theodore”), in view of US 2010/0176060 (hereinafter referred as “Duarte”).
Regarding claim 1, Theodore teaches a method of inhibiting scaling and disinfection, the method comprising injecting sulfur dioxide into waters containing 
Theodore does not teach adjusting Langelier Saturation Index.
Duarte teaches a method of controlling scaling in a water system based upon measurements of the water’s pH, alkalinity and Ca2+ concentration (Abstract). Duarte further teaches providing a controller to calculate the pH setpoint based upon a predetermined scaling index value and the measured cooling water properties. The 2, the cooling water properties to be measured include the Ca2+ concentration, total alkalinity, and optionally temperature and total dissolved solids (TDS) [0121]. Therefore, Duarte establishes that it is known in the art to control scaling using LSI adjustment.
Theodore and Duarte are analogous inventions in the art of scaling inhibition methods. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Theodore with teachings of Duarte to adjust LSI to control scaling. he Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The rationales include Use of known technique to improve similar devices (methods, or products) in the same way; Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. Since Duarte discloses control of CO2 addition based on LSI and pH to control pH of water and Theodore discloses control of pH by control of injection of sulfur dioxide, the control of scaling by controlling LSI by controlling sulfur dioxide would have been predictable and obvious to one of ordinary skill in the art.
Regarding claim 2, Theodore teaches limitations of claim 1 as set forth above. Theodore further discloses that “Usually the sulfur dioxide gas is generated by oxidation of elemental sulfur for injection and capture into an aqueous solution via water scrubbing of a stream of either treated or untreated wastewater to form sulfurous acid (H.sub.2SO.sub.3).” [0023]. Theodore also discloses that “Although sulfur dioxide from tanks associated with a contact mixer can be used to acidify the water to be pretreated, a sulfurous acid generator, such as those produced by Harmon Systems International, LLC of Bakersfield, Calif., is preferred as they are designed to produce the SO.sub.2 on demand and on an as needed basis” [0062].
Regarding claim 3, Theodore further teaches that the method is applied to saline wastewater and/or brine ([0023], [0039]).
Regarding claim 4, Theodore teaches a method rising pH (lime pH adjustment step in fig. 1) of water entering RO membrane (filtration metals removal step) with lime to form metal hydroxide precipitates [0071]; removing metal hydroxide precipitates forming salt reduced filtrate [0071]; adding SO2 to the filtrate to adjust the pH for land application (fig. 1, [0071]). Theodore teaches that “wastewaters containing high levels of heavy metals and selenium, the pH of the disinfected recovered wastewater is elevated with lime and ferrous hydroxide (Fe(OH).sub.2). This will precipitate heavy metals, such as iron, mercury, lead, cadmium, chromium, arsenic, zinc, manganese, nickel, tin, silver, copper, and other elements that will precipitate as metal or non-metal hydroxides, which are then removed for disposal or reclaiming. For example, although not technically a metal, selenium can also co -precipitate as an hydroxide with ferrous iron hydroxide solids at a pH of 8 to 10”, and that Based on field tests at the Montalvo Municipal 
Theodore does not teach adjusting Langelier Saturation Index.
Duarte teaches a method of controlling scaling in a water system based upon measurements of the water’s pH, alkalinity and Ca2+ concentration (Abstract). Duarte further teaches providing a controller to calculate the pH setpoint based upon a predetermined scaling index value and the measured cooling water properties. The 2, the cooling water properties to be measured include the Ca2+ concentration, total alkalinity, and optionally temperature and total dissolved solids (TDS) [0121]. Therefore, Duarte establishes that it is known in the art to control scaling using LSI adjustment.
Theodore and Duarte are analogous inventions in the art of scaling inhibition methods. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Theodore with teachings of Duarte to adjust LSI to control scaling. he Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The rationales include Use of known technique to improve similar devices (methods, or products) in the same way; Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. Since Duarte discloses control of CO2 addition based on LSI and pH to control pH of water and Theodore discloses control of pH by control of injection of sulfur dioxide, the control of scaling by controlling LSI by controlling sulfur dioxide would have been predictable and obvious to one of ordinary skill in the art.
Regarding claim 5, Theodore teaches limitations of claim 4 as set forth above. Theodore further teaches that “For wastewaters containing high levels of heavy metals and selenium, the pH of the disinfected recovered wastewater is elevated with lime and ferrous hydroxide (Fe(OH).sub.2). This will precipitate heavy metals, such as iron, mercury, lead, cadmium, chromium, arsenic, zinc, manganese, nickel, tin, silver, copper, and other elements that will precipitate as metal or non-metal hydroxides, which are then removed for disposal or reclaiming. For example, although not technically a metal, selenium can also co -precipitate as an hydroxide with ferrous iron hydroxide solids at a pH of 8 to 10” [0071]. Therefore, it would have been obvious to one of ordinary skill in the art to add ion cations to aid in precipitation of selenium. Theodore further teaches that “In one preferred pre-treatment embodiment, the water is fed directly through the Harmon sulfurous acid generator to create concentrated solution of sulfurous acid (H.sub.2SO.sub.3), which is then reintroduced and diluting it again into the main body of water prior to filtration. Doing this enhances the filtration separation process because: 1.) Sulfurous Acid will neutralize the Total Alkalinity thereby eliminating the mineral scaling problem. 2.) The resulting Bisulfite (HSO.sub.3.sup.-) will attack microorganisms within the water to reduce and/or eliminate the microbial scaling problem. 3.) Provide a means in which dissolved oxygen can be scavenged and removed from the water to prevent aerobic bacteria film buildup. 4.) Since the resultant material will be a sulfate (SO.sub.4.sup.2-), this material can now bond (with other constituents within the water) to form into useful compounds (such as calcium sulfate) having the potential of transforming the saline recovered wastewater collected into something desirable and marketable (a calcium rich supplement added to replenish 
Regarding claims 6-7, Theodore teaches limitations of claim 4 as set forth above. Theodore also teaches exposing the 6.5 pH filtrate UV light to kill microorganism (see UV disinfection step in fig. 1).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Theodore and Duarte, in view of US 2013/0220940 (hereinafter referred as “Galletta”).
Regarding claim 8, Theodore teaches limitations of claim 4 as set forth above. Theodore does not teach that the method includes aerating the treated water to provide dissolved oxygen where required for open stream discharge. However, it is well known in the art to monitor and maintain required dissolved oxygen levels in the effluent before discharging into water bodies. Galletta discloses that “EPA has published dissolved oxygen (DO) criteria for liquid, such as fresh, salt and brackish water, and wastewater, sewage and industrial wastewater discharges into the same bodies of water to protect organisms and their uses from the adverse effects of low DO conditions” [0004], and also discloses a system for maintaining dissolved oxygen level by aeration (Abstract, [0009], [0018]). It would have been obvious to one of ordinary skill in the art to modify the method of Theodore to provide a step of aerating the treated water to provide required dissolved oxygen levels before discharging into open stream because it is well .
Response to Arguments
Applicant’s arguments with respect to claims 1 and 3-7 under 35 USC 103(a) as being obvious over Theodore have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant argued that Theodore does not teach adjusting LSI, however, the current rejection relies on Duarte for teachings of adjusting LSI. With regards to rejection of claim 2 under 35 USC 103(a) as being obvious over Theodore, in view of Ruehr, applicant argued that Ruehr also emphasizes pH adjustment and control to reduce bicarbonates and precipitate solids. Upon further consideration, the teaching of onsite or offsite production of sulfur dioxide is taught by Theodore. See claim rejections above. With regards to rejection of 8 under 35 USC 103(a) as being unpatentable over Theodore, in view of Galletta, applicant argued that Galletta does not teach adjusting LSI, however, the limitation is taught by Duarte in the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/PRANAV N PATEL/Primary Examiner, Art Unit 1777